Citation Nr: 1808109	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for bipolar disorder with polysubstance dependence in early remission prior to August 22, 2013 and from October 1, 2013; in excess of 50 percent from August 1, 2014; and in excess of 70 percent from February 20, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from September 1979 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO), which granted service connection for bipolar disorder with polysubstance dependence in early remission, and assigned an initial 30 percent disability rating, effective February 24, 2012.

The Board notes that March 2014 and September 2014 rating decisions granted temporary total (100 percent) evaluations for bipolar disorder with polysubstance dependence in early remission from August 22, 2013 and from May 23, 2014, respectively.  Additionally, a September 2014 supplemental statement of the case granted a higher initial 50 percent rating, effective August 2, 2014, and a June 2016 rating decision granted a higher initial 70 percent rating, effective March 23, 2016.  A January 2017 rating decision granted an earlier effective date for bipolar disorder with polysubstance dependence in early remission, rated at 70 percent disabling, to February 20, 2015.  Because these decisions reflect only partial grants of the benefit sought on appeal, the issue of entitlement to a higher initial rating for bipolar disorder with polysubstance dependence in early remission for the rating periods prior to August 22, 2013, from October 1, 2013, from August 1, 2014 and from February 20, 2015 remain pending on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2016, the Veteran submitted a notice of disagreement contesting the effective date assigned within a June 2016 rating decision which increased the initial rating of for bipolar disorder with polysubstance dependence in early remission to 70 percent, effective March 23, 2016.  The Veteran specifically contended that the effective date should be changed to the date of his claim, and not the date of the VA examination, as assigned.  Generally, a claim for an earlier effective date for the award of a particular disability rating is a distinct issue appealable to the Board.  See, e.g., Hazan v. Gober, 10 Vet. App. 511 (1997).  Here, however, the Veteran's appeal ultimately arises from the rating decision granting service connection for the psychiatric disability.  The appeal of the effective date for the 70 percent rating is subsumed by the appeal of the claim for an increased disability rating because, in looking at the record to determine if increased rating evaluations for the entire rating period on appeal is warranted, the Board will necessarily be adjudicating the earlier effective date issue.  See AB, 6 Vet. App. at 38; see also Fenderson v. West, 12 Vet App 119, 125-27 (1999).                   

The veteran testified before the undersigned Veterans Law Judge in a November 2017 videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The Board notes that the Veteran's appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2017 videoconference hearing, the Veteran testified that his psychiatric disability was getting worse because he had trouble socializing with people, that he was easily angered, and that he had a hard time focusing with his medications.  The Veteran testified to have trying to commit suicide three times, once with slicing his wrists, and tried overdosing with drugs twice, and also stated that he had stabbed a person out of self-defense a month prior.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  Where a veteran asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, because the Veteran has testified to the worsening of his symptoms associated with his bipolar disorder with polysubstance dependence in early remission, the Board finds that remand is necessary for a VA examination to determine the current severity of his psychiatric disability.  

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C. § 5103A (2012).  Upon review of the Veteran's claims file, the Board notes that VA treatment records from February 2017 to date have not been associated with the record.  Therefore, the Board finds that remand is also necessary to update the Veteran's claims file with any and all outstanding VA treatment records related to the claim on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain and associate with the claims file all outstanding VA treatment records after February 2017 pertaining to the Veteran's claim for entitlement to an increased evaluation for bipolar disorder with polysubstance dependence in early remission.

All attempts to obtain these records should be documented in the claims file.  If any of the requested records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the electronic record and the Veteran and his representative should be so notified.

2.  The AOJ should obtain authorizations and should attempt to obtain medical records and/or police reports pertaining to the Veteran's report of stabbing a person identified within the November 2017 videoconference hearing.  

All attempts to obtain these records should be documented in the claims file.  If any of the requested records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the electronic record and the Veteran and his representative should be so notified.

3.  After completion of the above development, the Veteran should be afforded an updated VA psychiatric examination to address the current severity of service-connected bipolar disorder with polysubstance dependence in early remission.  All indicated studies or testing should be conducted.  The VA examiner should specifically address the extent of functional impairment caused by the Veteran's service-connected bipolar disorder with polysubstance dependence in early remission.

The examination report must include a complete rationale for all opinions and conclusions reached.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




